Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is objected to because of the following informalities:  on line 7 it appears that “screwed in” should be – screwed onto – to conform to Figure 3.  On lines 15-16 it is inaccurate to recite the positioning member as being configured to be detached from the frequency adapter since this is not disclosed in the specification; thus this limitation will not be addressed in the rejection below.  Appropriate correction is required.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale,
or otherwise available to the public before the effective filing date of the claimed invention.
	Claim(s) 1-11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chess 2986720.
	Regarding claim 1, Chess discloses a radio frequency connector for establishing a radio frequency connection with a radio frequency device, the radio frequency connector having a disassembled state, the radio frequency connector comprising: a radio frequency connection interface 11; an interchangeable radio frequency adapter 10, providing at a free end a radio frequency interface (broadly recited, deemed to be 12) configured to be connected to a radio frequency device, said interchangeable radio frequency adapter being screwed in (connected to) said radio frequency connection interface such that said interchangeable radio frequency adapter accommodates said radio frequency connection interface at least partly, said interchangeable radio frequency adapter being detachably attached with said radio frequency connection interface such that said interchangeable radio frequency adapter is configured to be detached from said radio frequency connection interface in the disassembled state; and a detachable positioning member 63 configured to position said interchangeable radio frequency adapter with respect to said radio frequency connection interface in an assembled state of said radio frequency connector, wherein said positioning member being detachably attached such that said positioning member is configured to be detached from the radio frequency connection interface in the disassembled state of the radio frequency connector, thereby releasing said interchangeable radio frequency adapter with respect to said radio frequency connection interface.  Regarding claim 19, Chess further discloses base 57, protrusion 66 and inner shoulder portion 67.
	Regarding claim 2, Chess discloses said positioning member 63 also locks said interchangeable radio frequency adapter 10 with respect to said radio frequency connection interface 11 in said assembled state of said radio frequency connector.
	Regarding claim 3, Chess discloses said radio frequency connector comprises a base 11.
	Regarding claim 4, Chess discloses said positioning member 63 is in engagement with said base 11 in said assembled state of the radio frequency connector.
	Regarding claim 5, Chess discloses said engagement between said positioning member 63 and said base 11 is established by a threaded connection.
	Regarding claim 6, Chess discloses said positioning member 63 accommodates said interchangeable radio frequency adapter 10 circumferentially.
	Regarding claim 7, Chess discloses said interchangeable radio frequency adapter 10 has a protrusion 66.
	Regarding claim 8, Chess discloses said positioning member 63 has an inner shoulder portion (unnumbered) that engages with said protrusion 66.
	Regarding claim 9, Chess discloses said positioning member 63 has an outer rim portion (unnumbered outer surface) to be engaged with a second radio frequency device with which the radio frequency connector establishes the radio frequency connection. Note that the second device is not positively recited and thus Chess is deemed to meet the positively recited structure.
	Regarding claim 10, Chess discloses said radio frequency connection interface 11 is a coaxial radio frequency connection interface.
	Regarding claim 11, Chess discloses said interchangeable radio frequency adapter 10 is an interchangeable coaxial radio frequency adapter.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chess as applied to claim 1 above, and further in view of APA (the admitted prior art — Background).
	APA discloses a radio frequency device having a radio frequency port, a second radio frequency device (probe device), an oscilloscope, and a second adapter that has a different size, and to use the connector of Chess in conjunction with the structure of APA thus would have been obvious, to allow interconnection between said structure.
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive.  Regarding claim 1, clearly cable 12 of Chess can be considered to be an interface ( a very broad term).  Similarly, adapter 10 of Chess accommodates the connection interface 11, “accommodates” being a very broad term.  Further, the positioning member of both the instant invention and Chess have internal threads, hence the adapter of Chess is secured to the interface in the same way.  The positioning member of Chess clearly positions the adapter with respect to the interface as the positioning member is tightened or loosened.  Regarding claim 19, Chess discloses base 57.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833